DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE was filed on 19 January 2021 and Arguments filed on 16 February 2021 have been entered.
 
This Office Action is in response to the Amendments and Arguments filed 16 February 2021.  As directed by applicant claims no claims have been amended, added or canceled.  Thus, claims 1-20 are pending. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Examiner’s note:  Strikethrough indicates that the reference does not disclose that limitation.]

Claim(s) 1-4, 6, 8-15, 19 & 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Greer (U.S. Patent Application Publication 2013/0222877) in view of, .
Regarding claim 1, Greer discloses an electrochromic glass article comprising: a. a glass substrate (34, ¶0003, figs. 1b, 2, 3b; Glass substrate, this is background information) comprising: a first surface (on bottom of glass substrate), an opposing second surface (top of glass substrate), and one or more edges (Figs. 3b, 5, 6, 11; edge can be seen at edge of substrate) (figs. 2,3b; ¶¶0016, 0053, EC coatings; whereon the film is placed), and comprising at least two electrically discontinuous regions (figs. 6,11; laser cutting through all the films to electrically isolate the regions from each other), each having a contour (the shapes and contours of the different sections are different); p4’, thick solid line on periphery in Figs. 3A, 5, 6 and 11, ¶0045 describes lines as “laser isolating sections; ¶0055, describing how lasers provide these cuts to the films))
Greer does not disclose “wherein at least one or more of the one or more edges“comprises a laser-cut edge”, and wherein the two electrically discontinuous regions are separated by a laser- modified discontinuity line having a width from 0.1 µm to 25 µm and wherein the electrochromic coating comprises a laser damaged peripheral 
Regarding the discontinuous electrochemical regions separated by a laser-modified discontinuity, Greer does teach that the sections can be isolated by lasers (Greer, ¶0045, 0053, 0054, isolating sections via separation by laser processing, note the solid black line in figs. 6 and 11 to isolate the sections) but the specifics of the claimed limitation are not taught.  
Behmke, in describing isolating or modifying a section via a laser, teaches using a laser to have a separation within the claimed width (Abstract 10 µm to about 500 µm; i.e. .01mm to .5mm).   Furthermore, Egerton teaches, as well, laser modifying electrochromic glass, and he describes these as typically being in a width between 10 µm and 100µm, which is well within the range of the claimed limitation (¶18, “the laser would be used to ablate and isolate both the dynamic coating zones … [s]eparation lines formed by laser ablation, in general, have a desired narrow width (i.e., between about 10 µm and 100 µm), have a clean edges that provides excellent electrical isolation characteristics between dynamic zones”; See MPEP § 2132.01).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Greer with a teaching of Behmke and Egerton, to use a laser process in Greer with the width as taught in Behmke and Egerton, seeing that Greer already discloses modification via a laser but without details to the method of lasering, and using a lasering of Behmke and/or Egerton, in order to modify the substrate’s edges and have different electrochromic sections using a known and understood technique to 

Regarding claim 2, Greer in view of Behmke, and Egerton teach all the limitations of claim 1, as above and further teach an electrochromic glass article wherein the electrochromic coating comprises tungsten oxide (Greer, ¶0015, mixed tungsten- nickel oxide).
Regarding claim 3, Greer in view of  Behmke, and Egerton teach all the limitations of claim 1, as above and further teach an electrochromic glass article wherein the electrically discontinuous regions are not substantially laser damaged (Fig. 6, 11; no apparent damage, the damage is only around the edges, and there is a separation to them; also, as can be seen in Behmke, fig. 1b, there is no damage to the films that are next to the section being laser processed, element 16; Egerton, ¶18, which teaches the width, teaches that the zones have “clean edges”, i.e., not substantially laser damaged).
Regarding claim 4, Greer in view of  Behmke, and Egerton teach all the limitations of claim 1, as above and further teach an electrochromic glass article wherein the second surface of the glass substrate proximate to the laser-modified discontinuity line is not substantially laser damaged (Behmke, fig. 1b, there is no damage to the films that are next to the section being laser processed, element 16).
Regarding claim 6, Greer in view of  Behmke, and Egerton teach all the limitations of claim 1, as above but does not teach an electrochromic glass article wherein the laser cut discontinuity is a continuous line formed by a laser with a pulse width from 10-10 to 10-15 seconds at FWHM.  However, this limitation limits the laser to electrochromic glass article and this invention is an electrochromic glass article. Thus, this product by process claim does not further limit the glass article. See MPEP §2113.

Regarding claim 8, Greer in view of Behmke, and Egerton teach all the limitations of claim 1, as above, but does not further teach, explicitly, in this combination, an electrochromic device wherein the glass article comprises a glass sheet having a thickness ranging from 0.1 mm to 10 mm.  However, Behmke does teach that a glass substrate can be 2mm thick (Behmke, ¶0086), and thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use an ordinary or conventional piece of glass and then add layers of electrochromic film/coating and such a conventional substrate would meet the limitations of the claim.

Regarding claim 9, Greer in view of  Behmke, and Egerton teach all the limitations of claim 1, as above, and further teach an electrochromic device wherein one of the at least two electrically discontinuous regions comprises a region of the second surface proximate to the one or more edges of the glass substrate (this would have been accomplished in the combination above).
Regarding claim 10, Greer in view of Behmke, and Egerton teach all the limitations of claim 9, as above, and further teach an electrochromic device wherein the electrically discontinuous region proximate to the one or more edges of the glass substrate has a width of less than 0.1 mm (Greer teaches the discontinuous regions, figs. 5 & 6, element p4; Behmke, Abstract 10 µm to about 500 µm; i.e. .01mm to .5mm,  in describing isolating or modifying a section via a laser; and Egerton, ¶18; Noted in claim 1, and would have already been in the combinations thus far). 
Regarding claim 11, Greer in view of  Behmke, and Egerton teach all the limitations of claim 9, as above, but do not further explicitly teach an electrochromic device wherein the electrically discontinuous region proximate to the one or more edges of the glass substrate comprises 5% or less of the coated portion of the glass article.  However, while Greer in view of Behmke, and Egerton does not teach this, it is useful to notice that the references deal with working regions, and this “electrically discontinuous region proximate to one or more edges of the glass substrate” is, in fact, a non-functioning region, as it is electrically isolated. (See, Greer, figs. 6 & 11, and note the nonfunctioning area outside of cut p4 to the edges)).  Further, Behmke gives examples of typical sizes of glass and edge regions, and by their numbers, “the 5% or less” value of the discontinuous region is met (Behmke, width of sealed region is 500 µm to 1cm, preferably between 1mm and 5mm, ¶0034, and the size of the whole glass/film area is from 100cm2 to 20m2, preferably from 400cm2 to 6m2 ,¶47, so using the average preferred size of the sealed region, 3mm, and a low preferred size in the preferred size range of the glass/film area, 1 square meter, 10000 cm2, the sealed region is about 1.2% of the total area, assuming a square surface area: 0.3 *100*4 (4 sides with .3 width)=120/10000=1.2%).   Thus, it would be desirable to keep this section, the non-functioning area outside the functioning electrochromic layers, as small as possible, so that the functioning layers are as large as possible, which would be advantageous to a person using the glass, and the references indicate that such discontinuous edge 

Regarding claim 12, Greer discloses a glass article (34, ¶0003, figs. 1b, 2, 3b; Glass substrate, this is background information)  comprising a first surface (on bottom of glass substrate), an opposing second surface (top of glass substrate), and an electrochromic coating disposed on substantially all of the second surface (figs. 2,3b; ¶¶0016, 0053, EC coatings; whereon the film is placed), wherein the electrochromic coating comprises a laser damaged peripheral region proximate at least one laser- cut edge of the glass article (line ‘p4’, thick solid line on periphery in Figs. 3A, 5, 6 and 11, ¶0045 describes lines as “laser isolating sections; ¶0055, describing how lasers provide these cuts to the films)
Greer does not teach wherein the electrochromic coating comprises, the laser damaged peripheral region having a width of less than 0.1 mm. 
Behmke, in describing isolating or modifying a section via a laser, teaches using a laser to have a separation within the claimed width (Abstract 10 µm to about 500 µm; i.e. .01mm to .5mm).   Furthermore, Egerton teaches, as well, laser modifying electrochromic glass, and he describes these as typically being in a width between 10 µm and 100µm, which is well within the range of the claimed limitation (Egerton, ¶18, “Separation lines formed by laser ablation, in general, have a desired narrow width (i.e., between about 10 µm and 100 µm), have a clean edge that provides excellent electrical isolation characteristics”; See MPEP § 2132.01).  Thus, it would have been obvious to 

Regarding claim 13, Greer in view of  Behmke, and Egerton teach all the limitations of claim 12, as above, but do not further explicitly teach an electrochromic device wherein the laser damaged peripheral region comprises 5% or less of the second surface of the glass article. However, while Greer in view of Behmke, and Egerton does not teach this, it is useful to notice that the references deal with working regions, and this “electrically discontinuous region proximate to one or more edges of the glass substrate” is, in fact, a non-functioning region, as it is electrically isolated. (See, Greer, figs. 6 & 11, and note the nonfunctioning area outside of cut p4 to the edges)).  Further, Behmke gives examples of typical sizes of glass and edge regions, and by their numbers, “the 5% or less” value of the discontinuous region is met (Behmke, width of sealed region is 500 µm to 1cm, preferably between 1mm and 5mm, ¶0034, and the size of the whole glass/film area is from 100cm2 to 20m2, preferably from 400cm2 to 6m2 ,¶47, so using the average preferred size of the sealed region, 3mm, and a low preferred size in the preferred size range of the glass/film area, 1 square meter, 2, the sealed region is about 1.2% of the total area, assuming a square surface area:. 0.3 cm *100*4 (4 sides with .3 width)=120/10000=1.2%).   Thus, it would be desirable to keep this section, the non-functioning area outside the functioning electrochromic layers, as small as possible, so that the functioning layers are as large as possible, which would be advantageous to a person using the glass, and the references indicate that such discontinuous edge regions are well within what is known in the art.  Thus, this limitation would be obvious for a practitioner to achieve, even accidentally.Regarding claim 14, Greer in view of Behmke, and Egerton teach all the limitations of claim 12, as above, and further teach an electrochromic device wherein the at least one edge has a linear or curved contour (Greer, figs. 6 or 11; linear).

Regarding claim 15, Greer in view of  Behmke, and Egerton teach all the limitations of claim 12, as above, and further teach a glass article wherein the glass article comprises a glass sheet having a thickness ranging from 0.1 mm to 10 mm. However, Behmke does teach that a glass substrate can be 2mm thick (Behmke, ¶0086), and thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use an ordinary or conventional piece of glass and then add layers of electrochromic film/coating and such a conventional substrate would meet the limitations of the claim.

Regarding claim 19, Greer in view of  Behmke, and Egerton teach an insulated glass unit comprising the electrochromic glass article of claim 1 (Greer, ¶0019, the substrate is part of an insulated glass unit).  

Regarding claim 20, Greer in view of  Behmke, and Egerton teach an insulated glass unit comprising the glass article of claim 12 (Greer, ¶0019, the substrate is part of an insulated glass unit).

Claims 5, 7, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (U.S. Patent Application Publication 2013/0222877), Behmke (U.S. Patent Application Publication 20160138328) and Egerton (U.S. Patent Application Publication 2009/0323160)., and further in view of Srivastava (U.S. Patent 9,341,912).
Regarding claim 5, Greer in view of  Behmke, and Egerton teach all the limitations of claim 4, as above but do not further teach an electrochromic glass article wherein the contour of at least one of the at least two electrically discontinuous regions is non-linear.  However Shrivasatava teaches that contours of electrochromic glass can be non-linear, (Srivastava, fig. 3c).   This can be done to keep the areas separate but to have the sections creative or curved designed special or in special shape, as desired.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Greer in view of Behmke, and Egerton with the curved- line teaching of Srivastava, in order to keep the areas separate but to have the sections creative or curved designed special or in special shape, as desired.
Regarding claim 7, Greer in view of  Behmke, and Egerton teach all the limitations of claim 1, as above, but do not further teach an electrochromic device wherein the second region comprises a pattern in the first region or the first region Srivastava, fig. 3e, for example), different patterns for the different areas are possible to increase the variability in how one desires light to pass through or be absorbed through the glass.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Greer in view of Behmke, and Egerton with Srivastava, to add to the electrochromic sections of Greer et al. the patterns of Srivastava, in order to have the areas of the glass be able to be varied, as desired, and done in a conventional way.

Regarding claim 16, Greer in view of  Behmke, and Egerton teach all the limitations of claim 12, as above, but do not further teach wherein a coated portion of the second surface comprises a first region and a second region, and wherein upon application of voltage to the glass article the first region has a first visible light transmission that is less than a second visible light transmission of the second region.  However, this is plainly visible in the different embodiments of Srivastava (Srivastava, fig. 3e and 4C to 4E, for example), different patterns and different light passage allowances (tinting) for the different areas are possible to increase the variability in how one desires light to pass through or be absorbed through the glass and have it tinted.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Greer in view of Behmke, and Egerton with Srivastava, to add to the electrochromic sections of Greer et al. the patterns of Srivastava, in order to have the areas of the glass be able to be varied, as desired, and done in a conventional way.

Regarding claim 17, Greer in view of Behmke, Egerton and Srivastava, in a modified combination, teach all the limitations of claim 16, as above, and further teach a glass article wherein the first and second regions are separated by a discontinuity line comprising one or more laser lines (Greer, figs. 6 and 11; the black solid lines indicate discontinuity, and they are separated by lasers, ¶0045). 

Regarding claim 18, Greer in view of Behmke, Egerton and Srivastava, in a modified combination, teach all the limitations of claim 17, as above, and further teach a glass article wherein the contour is linear or curved (Greer, figs. 6, 11, linear). 

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered are not persuasive in light of the current rejection.  
It seems that Applicant is arguing for limitations not precisely found in the claim.  Specifically, Applicant, in their arguments on P. 5-6 of the Remarks, argues that their invention creates a glass substrate coated with an EC layer and that the “article results from a novel coat-and-cut method that allows for the creation of glass substrates coated with an EC layer that extends to within .1 mm of the edge of the glass substrate, ie. allows for edge-to-edge coating” (Remarks, p. 5 last paragraph).  However, having an electrochromic coating “extend to within .1 mm of the edge of the glass” is not precisely what is claimed in this invention..  It seems it is applicant’s intent to Remarks, p. 6).  However, the relevant part of the independent claim only recites, “ wherein the electrochromic coating comprises a laser damaged peripheral region proximate to the laser-cut edge, the laser-damaged peripheral region having a width of less than .1 mm”.  That is, it is not precisely clear that the laser damaged region is the region directly adjacent to the laser-cut edge, as Applicant describes in his arguments, and that that laser damaged region is less than .1 mm.  The rest of the electrochromic coating would be undamaged.  The language of the claim, requires that a laser damaged peripheral region only be “proximate” to the laser-cut edge, meaning close to it.  Examiner interprets that the “laser damaged” region “proximate” to the edge was the region cut by the laser that was just off-set from the edge of the glass (Greer, Fig. 5, cut line P4), not that the laser damaged area was at the edge of the glass, as Applicant intends.    Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Just for completeness, Greer teaches the “laser damaged” peripheral area, as described above, cutting through of the films creating isolation (Greer, P4 cut, Figs. 3A, 5, and 6; and these are electrochromic films being cut, for instance 30) with a laser.  And this cut is “proximate” an edge (see figures 5 & 6).    Greer does not teach the size of the cuts, for which there are other references to teach conventional sizes of cuts through films (see full rejections and citations, above).  The otherwise piecemeal arguments against the combination are also not persuasive and one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that the secondary references to not remedy that Greer is lacking “the electrochromic coating comprises a laser damaged peripheral region etc.” (Remarks p. 7, 8), but according as seen in the rejection above, Greer is not lacking this limitations “a laser damaged peripheral region”, but is only lacking the dimensions of the cut, which the other references supply.
Applicant’s discussion of laser power (Remarks, p. 9) is not directly related to whether the art reads on the limitations, the invention being the article, but rather to how Applicant created their invention.
Please contact Examiner regarding any questions or concerns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                         
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715